Marlene TIM SING, individually and as Next Friend to her daughter, Makalika Tim Sing, a minor, and as Personal Representative for the Estate of Dale Kanani Tim Sing, Deceased; Dale Cordero, Kale Tim Sing, and Lokelani Tim Sing, Plaintiffs-Appellants, v. Konrad K. MOSSMAN, Huihui Lavon Kanahele-Mossman, Defendants/Cross-Claim Plaintiffs/Cross-Claim Defendants/Appellees, and County of Hawai'i, Defendant/Cross-Claim Defendant/Cross-Claim Plaintiff/Appellee, and John Does 1-10; Jane Does 1-10; Doe Corporations 1-10; Doe Partnerships 1-10; Doe Nonprofit Corporations 1-10; Doe Governmental Entities 1-10, inclusive, DefendantsVacate. Remand.